                           IN THE L]NITED STATES DISTzuCT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                    SAN ANGELO DIVISION

GLENDA M..I                                           )
                                                      )
                        Plaintill',                   )
                                                      )
                                                      )
                                                      )
ANDREW M. SAUL,                                          )
Commissioner of Sociol Security,                      )
                                                      )
                         Defendant.                   )       Civil Action No. 6:19-CY     -047 -C


                                                  ORDER

        Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising the Court that Defendant's Unopposed               Motion to

Reverse and Remand should be granted pursuant to sentence four            of42 U.S.C. $ 405(9).

        The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none.   It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, Defendant's Unopposed Motion to Reverse and Remand is GRANTED' Accordingly,

the decision of the Commissioner is hereby REVERSED and this               civil action is REMANDED

for further administrative proceedifs.
                                       'luy
        SO ORDERED 11.rrt        ll,          of February, 20

                                                                  I                          r'

                                                                              ,.1.
                                                                                                     )
                                                    SA                   GS
                                                             IO          STATES DIS               T JUDGE


         lTo protect privacy concerns of plaintiffs in social security cases, the    ers     ed identifics the
Plaintiff only by first name and last initial.
